DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 4, 5, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the first and second polymer substrates” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is considered to be “the first and second polymer film substrates”.
Claims 13 and 15 recite the limitation “the active liquid crystal film layer” in lines 2 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claims.  The limitation is considered to be “the active liquid crystal layer”.
Claims 4 and 5 are also rejected by virtue of their dependence on claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the 
Claims 1-12, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,768,461.  Although the claims at issue are not identical, they are not patentably distinct from each other because a machine direction and a transverse direction of present claim 1 are not patentably distinct from an elongation in a first direction and an elongation in a second direction of patent claim 1.  And further, a reflective layer of present claim 1 is not a patentable distinction over patent claim 1 (e.g., see rejection under 35 U.S.C. 103 below).
Claims 1-12, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 and 12-14 of U.S. Patent No. 11,009,725.  Although the claims at issue are not identical, they are not patentably distinct from each other because a reflective layer of present claim 1 is not a patentable distinction over patent claim 1 (e.g., see rejection under 35 U.S.C. 103 below).
Claims 1-12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16 of copending Application No. 16/607,520 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because a machine direction and a transverse direction of present claim 1 are not patentably distinct from an elongation in a first direction and an elongation in a second direction of reference claim 1.  And further, a reflective layer of present .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14 and 15 of copending Application No. 16/607,904 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because a reflective layer of present claim 1 is not a patentable distinction over patent claim 1 (e.g., see rejection under 35 U.S.C. 103 below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 15, 16 and 18 of copending Application No. 16/500,248 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the active liquid crystal layer containing a liquid crystal host and a dichroic dye guest as in present claim 1 is not patentably distinct from the light modulation layer of reference claims 1 and 15.  And further, a reflective layer of present claim 1 is not a patentable distinction over patent claim 1 (e.g., see rejection under 35 U.S.C. 103 below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/930,743 (reference application).  Although the claims at issue are not identical, they are not patentably a reflective layer of present claim 1 is not a patentable distinction over patent claim 1 (e.g., see rejection under 35 U.S.C. 103 below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0062012), of record in the IDS, hereinafter “Shin”, in view of Anderson et al. (US 9,254,789), hereinafter “Anderson”.

Regarding claim 1, Shin discloses a light modulation device (400, Fig. 6), comprising:
a first polymer film substrate (120, Figs. 1-5; 420, Fig. 6);
a second polymer film substrate (120, Figs. 1-5; 430, Fig. 6);
an active liquid crystal layer (410, Fig. 6) disposed between the first and second polymer film substrates (see Fig. 6), wherein the active liquid crystal layer contains a liquid crystal (para. [0092]),
wherein the active liquid crystal layer is capable of switching between a first orientation state and a second orientation state different from the first orientation state upon application of a voltage (para. [0092]),
each of the first and second polymer film substrates has an in-plane retardation of 4,000 nm or more for light having a wavelength of 550 nm (para. [0029]),
wherein each of the first and second polymer film substrates are stretched films (paras. [0025-0027]), wherein the stretched films having been stretched in a machine direction and in a transverse direction (para. [0026]; it is considered that a degree of stretching exists with an MD elongation of 1.1), wherein the machine direction is perpendicular to the transverse direction (para. [0016]),
wherein the machine direction and the transverse direction are in-plane directions (see Fig. 2), and

Shin fails to explicitly disclose wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest; and a reflective layer.
However, Anderson discloses a light modulation device (see Fig. 53), comprising:
an active liquid crystal layer containing a liquid crystal host (5312) and a dichroic dye guest (5314) (col. 34, lines 11-28 and col. 41, lines 37-67); and
a reflective layer (3311, 3312).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest; and a reflective layer, as in Anderson, into the light modulation device of Shin to produce a switchable mirror system as desired by a viewer or a wearer of the system. 

Regarding claim 2, Shin fails to explicitly disclose wherein each of the first and second polymer film substrates is an electrode film substrate having an electrode layer on one side thereof, and the electrode layers of the first and second polymer film substrates face each other.
However, Anderson discloses wherein each of the first and second film substrates (5316 and 5318) is an electrode film substrate having an electrode layer (5324) on one side thereof, and the electrode layers of the first and second film substrates face each other (see Fig. 53).


Regarding claim 3, Shin discloses wherein the first and second polymer film substrates are polyester film substrates (para. [0036]).

Regarding claim 6, Shin discloses wherein each of the first and second polymer film substrates has a ratio (CTE2/CTE1) of a coefficient of thermal expansion (CTE2) in the machine direction to a coefficient of thermal expansion (CTE1) in the transverse direction of 1.5 or more (paras. [0025-0027]; it is considered that since the first and second polymer film substrates are made of the same material, the disclosed stretching of each of the substrates will result in this ratio).

Regarding claim 7, Shin discloses wherein CTE2 is in a range of 50 to 150 ppm/° C (para. [0036]; the CTE of the disclosed materials falls within this range).

Regarding claim 8, Shin discloses wherein each of the first and second polymer film substrates has a ratio (YM1/YM2) of an elastic modulus (YM1) in the transverse direction to an elastic modulus (YM2) in the machine direction of 1.5 or more (paras. [0025-0027]; it is 

Regarding claim 9, Shin discloses wherein YM1 is in a range of 4 to 10 GPa (para. [0036]; the elastic modulus of the disclosed materials falls within this range).

Regarding claim 10, Shin discloses wherein each of the first and second polymer film substrates has a ratio (MS1/MS2) of a maximum stress (MS1) in the transverse direction to a maximum stress (MS2) in the machine direction of 2 or more (para. [0018]).

Regarding claim 11, Shin discloses wherein MS1 is in a range of 150 to 250 MPa (para. [0022]).

Regarding claim 12, Shin fails to explicitly disclose wherein the reflective layer is a mirror reflective layer.
However, Anderson discloses wherein the reflective layer is a mirror reflective layer (e.g., 1950, Fig. 61; col. 50, lines 39-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the reflective layer is a mirror reflective layer, as in Anderson, into the light modulation device of Shin to recirculate light for efficiency.

claim 13, Shin fails to explicitly disclose wherein a quarter wavelength plate disposed between the active liquid crystal film layer and the reflective layer.
However, Anderson discloses wherein a quarter wavelength plate disposed between the active liquid crystal film layer and the reflective layer (col. 11, lines 37-67, col. 39, lines 8-63, col. 50, lines 39-57, and col. 101, lines 1-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a quarter wavelength plate disposed between the active liquid crystal film layer and the reflective layer, as in Anderson, into the light modulation device of Shin to increase the overall reflectance of the mirror.

Regarding claim 14, Shin fails to explicitly disclose wherein the reflective layer further comprising a first reflective polarizer and a second reflective polarizer.
However, Anderson discloses wherein the reflective layer further comprising a first reflective polarizer (3312) and a second reflective polarizer (3311) (see Fig. 53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the reflective layer further comprising a first reflective polarizer and a second reflective polarizer, as in Anderson, into the light modulation device of Shin to align the liquid crystal with the axes of each of the reflective polarizers for light transmission and reflection efficiency.

Regarding claim 15, Shin fails to explicitly disclose a light modulation film layer having a second active liquid crystal layer containing a liquid crystal compound, wherein the active 
However, Anderson discloses a light modulation film layer (3310) having a second active liquid crystal layer containing a liquid crystal compound (col. 41, lines 37-41),
wherein the active liquid crystal film layer (5312, 5314), the first reflective polarizer (3312), the light modulation film layer (3310) and the second reflective polarizer (3311) are included in this order (see Fig. 53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light modulation film layer having a second active liquid crystal layer containing a liquid crystal compound, wherein the active liquid crystal film layer, the first reflective polarizer, the light modulation film layer and the second reflective polarizer are included in this order, as in Anderson, into the light modulation device of Shin to produce a switchable mirror system as desired by a viewer or a wearer of the system.

Regarding claim 16, Shin fails to explicitly disclose eyewear, comprising: a left eye lens and a right eye lens; and a frame for supporting the left eye lens and the right eye lens, wherein the left eye lens and the right eye lens each comprise the light modulation device of claim 1.
However, Anderson discloses eyewear (see Fig. 8 and col. 68, lines 25-63), comprising:
a left eye lens and a right eye lens; and
a frame for supporting the left eye lens and the right eye lens,
wherein the left eye lens and the right eye lens each comprise the light modulation device of claim 1 (Anderson discloses the light modulation device within sunglasses, which are considered to have left and right eye lenses and a supporting frame.).


Regarding claim 17, Shin discloses wherein the first and second polymer substrates are stretched in the transverse direction to an elongation (E1) and stretched in the machine direction to an elongation (E2), wherein a ratio of E1 to E2 is 3 or more (paras. [0025-0027]).

Regarding claim 4, Shin discloses wherein E1 in each of the first and second polymer film substrates is 15% or more (paras. [0025-0027]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 35 U.S.C. 112(b) above was overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art of record fails to explicitly disclose or fairly suggest a light modulation device,
wherein each of the first and second polymer film substrates is stretched to an elongation (E3) in a third direction that is larger than E1, and

wherein an angle between the third direction and both the transverse direction and the machine direction ranges of 40 degrees to 50 degrees, along with the other claimed limitations of claims 1 and 17.
The prior art reference of Asakura et al. (US 6,562,274), of record in the IDS, discloses a polymer film substrate (abstract) that is stretched three times (col. 3, lines 37-57).  However, Asakura fails to explicitly disclose the polymer film substrate is stretched to an elongation (E3) in a third direction, wherein an angle between the third direction and both the transverse direction and the machine direction ranges from 40 degrees to 50 degrees.
The prior art reference of Chen et al. (US 9,158,143), of record in the IDS, discloses a polymer film substrate (col. 5, lines 30-44) that is stretched in a machine direction, a transverse direction, or a diagonal direction (see Figs. 6-10 and col. 6, lines 19-26).  However, Chen fails to explicitly disclose the polymer film substrate is stretched in each of a machine direction, a transverse direction, and a diagonal direction.
Therefore, claim 5 would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896